DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-7, 9-12, 14-15 are pending.  Claims 3, 8, 13 have been cancelled.  Claims 1-2, 5-7, 10-12, 15 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1-2, 5-7, 10-12, 15 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 05/03/2022 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the rejection under 35 USC § 112  is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong  (US Pat. 9,277,334 B1) and further in view of Ritter et al. (US Pub. 20070248242 A1).

Wong discloses the following limitations:

1. A personal authentication device comprising: one or more memories storing instructions and storing first identification information for identifying a user as registered first identification information; one or more processors configured to process the instructions to (Fig. 3; col. 3, lines 8-14; col. 11, line 57 – col. 12, line 5- In another example, the processor transmits the first signal periodically during a computing session such that the second signal is periodically produced in response to the first signal. In this example, the processor also authenticates the user to the device periodically during the computing session in the event that the characteristics of each second signal matches the characteristics of the calibration signal): 
analyze information inputted to a user and generate the first identification information as generated first identification information (col. 10, lines 10-16- the user may be required to authenticate himself in a different way (e.g., username/password combination) before the adaptation process is performed); 
transmit a first acoustic signal to a part of a head of the user (Fig. 5, element 330, col. 13); 
observe a second acoustic signal that is an acoustic signal after the first acoustic signal propagates through the part of the head of the user (Fig. 5, col. 1, line 22; col. 7, lines 4-5, col. 13- The proximity of the speaker to the user's skull causes sound to be transmitted through the skull in response to the transmitted signal. The size and shape of the user's skull has a characteristic frequency response, where the signal transmitted from the speaker is attenuated differently at different frequencies. The attenuated signal is referred to as a calibration signal. The calibration signal is received at the bone conduction microphone (block 340)); 
calculate acoustic characteristics from the first acoustic signal and the second acoustic signal (col. 9, lines 1-4- the system may compare the total power input into the system from the speaker with the total received power to arrive at an attenuation in, e.g., decibels (dB); 
extract an acoustic feature amount related to the user from the acoustic characteristics as second identification information (col. 9, lines 1-4- the system may compare the total power input into the system from the speaker with the total received power to arrive at an attenuation in, e.g., decibels (dB).); 
store the second identification information extracted a first time after an application is started in the one or more memories, as registered second identification (Fig. 5, ref. 350, col. 1, lines 44-46; col. 8, lines 43-45- Frequency response characteristics of the calibration signal are saved in device memory to be referenced during the authentication process; Figs. 5&6- calibration/authentication process i.e. service); 
determine the user to be identical when the registered first identification information and the generated first identification information coincide with each other as a collation result and the registered second identification information and the second identification information extracted a second or later time after the application is started coincide with each other as a collation result. (col. 11, lines 24-42- A determination is then made if the authentication signal(s) 208' received at the microphone 136 share(s) the same frequency response characteristics as the calibration signal(s) 208. In other words, a determination is made whether the skull of the user that calibrated the device has the same size and shape as the skull of the user that seeks authentication; col. 11, line 57 – col. 12, line 5- In another example, the processor transmits the first signal periodically during a computing session such that the second signal is periodically produced in response to the first signal. In this example, the processor also authenticates the user to the device periodically during the computing session in the event that the characteristics of each second signal matches the characteristics of the calibration signal) 
Wong does not specifically teach deleting the registered second identification information from the one or more memories every time the application is stopped.  However, this concept is well known and used in the art as evidenced by Ritter (see para. 21, 38 and claim 6) and therefore, one skilled in the art would have found it obvious to utilize it in Wong as a simple alternative to achieve the desirable effect of preventing misuse of biometric data.  

2. The personal authentication device according to claim 1, the processors further process the instructions to: delete the registered second identification information from the one or more memories when the collation result of the second identification information does not indicate coincidence and the user is not determined to be identical. (col. 12- If there is not a match that is within an acceptable range of values, the authentication may be performed again, or the user may be prompted to enter a password manually. If authentication is performed by manually entering a password, the calibration may be updated using the new values, but the update may be automatic based on the failure of the sound method.; note- updating calibration would delete previous registered data.)

4. The personal authentication device according to claim 1, wherein, when the user is determined to be identical, transmitting the first acoustic signal every predetermined interval. col. 3, lines 8-14; col. 11, line 57 – col. 12, line 5- In another example, the processor transmits the first signal periodically during a computing session such that the second signal is periodically produced in response to the first signal. In this example, the processor also authenticates the user to the device periodically during the computing session in the event that the characteristics of each second signal matches the characteristics of the calibration signal)

5. The personal authentication device according to claim 1, the processors further process the instructions to: allow the user to execute the application when the user is determined to be identical. (col. 11, 2nd para.- In the event that there is a match, the user is authenticated and the device is enabled for the user)

	Regarding claims 6-7, 9-10, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-2, 4-5 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.      

Regarding claims 11-12, 14-15, they merely recite a computer program that when executed, performs the functional steps of method claim 6-10, and thus, rejected for the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433